COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ex parte Jacob Mitchell

Appellate case number:    01-20-00263-CR

Trial court case number: 2020V-0039

Trial court:              155th District Court of Austin County

       This is an appeal from the trial court’s denial of appellant’s application for habeas relief.
The clerk’s record was filed on March 27, 2020. On April 2, 2020, the Court was advised that
there was no reporter’s record.
        Rule 31.1 provides that when an appellate court receives the record, it may set the time for
filing briefs. See TEX. R. APP. P. 31.1.
       Accordingly, we order appellant to file a brief within 30 days of the date of this order.
The state’s brief will be due 30 days after appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: ____Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: ___April 28, 2020____